Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 7, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

  158751(127)(128)                                                                                        David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  COUNCIL OF ORGANIZATIONS AND                                                                          Stephen J. Markman
  OTHERS FOR EDUCATION ABOUT                                                                                 Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PAROCHIAID, AMERICAN CIVIL                                                                           Elizabeth T. Clement
  LIBERTIES UNION OF MICHIGAN,                                                                         Megan K. Cavanagh,
                                                                                                                        Justices
  MICHIGAN PARENTS FOR SCHOOLS,
  482FORWARD, MICHIGAN ASSOCIATION
  OF SCHOOL BOARDS, MICHIGAN
  ASSOCIATION OF SCHOOL
  ADMINISTRATORS, MICHIGAN
  ASSOCIATION OF INTERMEDIATE SCHOOL
  ADMINISTRATORS, MICHIGAN SCHOOL
  BUSINESS OFFICIALS, MICHIGAN
  ASSOCIATION OF SECONDARY SCHOOL
  PRINCIPALS, MIDDLE CITIES EDUCATION
  ASSOCIATION, MICHIGAN ELEMENTARY
  AND MIDDLE SCHOOL PRINCIPALS
  ASSOCIATION, KALAMAZOO PUBLIC
  SCHOOLS and KALAMAZOO PUBLIC
  SCHOOLS BOARD OF EDUCATION,
            Plaintiffs-Appellants,
                                                                    SC: 158751
  v                                                                 COA: 343801
                                                                    Ct of Claims: 17-000068-MB
  STATE OF MICHIGAN, GOVERNOR,
  DEPARTMENT OF EDUCATION, and
  SUPERINTENDENT OF PUBLIC
  INSTRUCTION,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the separate motions of (1) members of the Michigan
  Legislature, and (2) Agudath Israel of America to file briefs amicus curiae are GRANTED.
  The amicus briefs submitted by those entities on December 26, 2019, are accepted for
  filing.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 7, 2020
                                                                               Clerk